January 19 2016


                                          DA 15-0222
                                                                                       Case Number: DA 15-0222

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2016 MT 17N



KELLY S. WICKHAM,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Appellee.



APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DC-98-067(A)
                       Honorable Ted O. Lympus, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Kelly Wickham, Self-Represented, Deer Lodge, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Ed Corrigan, Flathead County Attorney, Kalispell, Montana


                                                   Submitted on Briefs: December 2, 2015
                                                              Decided: January 19, 2016


Filed:

                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2        Kelly Scott Wickham appeals pro se from an order issued by the Eleventh Judicial

District Court, Flathead County, denying his motion for credit for time served. We

affirm.

¶3        We address the following issue on appeal: whether the District Court1 erred by

denying Wickham’s request that he be given credit for time served.

¶4        On March 26, 1998, the District Court sentenced Wickham to the Montana State

Prison (MSP) for a term of 10 years, all suspended, for Bail Jumping. On December 16,

2004, the Twentieth Judicial District Court, Lake County, sentenced Wickham to the

MSP for a term of 20 years, with 10 years suspended, after he pled guilty to Burglary and

Robbery.      On June 17, 2005, the State filed a petition in District Court to revoke

Wickham’s suspended sentence for Bail Jumping, alleging that Wickham violated the

conditions of his suspended sentence by committing the additional offenses in Lake

County. The same day, the District Court granted the State’s petition and issued a

warrant for Wickham’s arrest. On September 1, 2005, the District Court resentenced


1
   “District Court” refers to the Eleventh Judicial District Court, Flathead County, unless
expressly stated otherwise.


                                              2
Wickham for Bail Jumping to the Montana Department of Corrections for a term of 10

years, with 5 years suspended. Wickham again violated the terms of his suspended

sentence in 2010.

¶5     On February 2, 2015, Wickham filed a motion in District Court requesting that he

be given credit for time served toward his Bail Jumping sentence. Wickham maintained

that he should be credited with 617 days for time he apparently served awaiting trial on

the Burglary and Robbery charges in Lake County between March 18, 2003, and

December 15, 2004.2 The District Court denied Wickham’s motion, concluding that it

would be inappropriate under § 46-18-403(1), MCA, to award him credit for time served

in Lake County when his incarceration in Lake County was entirely unrelated to Bail

Jumping. The court explained that the State did not file its petition to revoke Wickham’s

sentence for Bail Jumping until June 17, 2005.

¶6     On appeal, Wickham renews his argument that he should be given credit for time

served in Lake County between March 18, 2003, and December 15, 2004. Pursuant to

§ 46-18-403(1), MCA, a “person incarcerated on a bailable offense against whom a

judgment of imprisonment is rendered must be allowed credit for each day of

incarceration prior to or after conviction . . . .” We have previously explained that under

§ 46-18-403(1), MCA, “a defendant’s sentence may be credited with the time he or she

was incarcerated only if that incarceration was directly related to the offense for which

the sentence is imposed.” State v. Kime, 2002 MT 38, ¶ 16, 308 Mont. 341, 43 P.3d 290.

2
  The record does not include the dates Wickham was actually incarcerated in Lake County. We
will assume that Wickham is correct that he was incarcerated in Lake County between March 18,
2003, and December 15, 2004.


                                              3
Here, Wickham’s incarceration in Lake County between March 18, 2003, and December

15, 2004, was not related to Bail Jumping. The State did not file its petition to revoke his

suspended sentence until June 17, 2005, well after his incarceration in Lake County.

Therefore, the District Court did not err by declining to credit Wickham’s sentence with

the time he was incarcerated on the unrelated charges of Burglary and Robbery.

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law.

¶8     Affirmed.


                                                  /S/ LAURIE McKINNON


We concur:


/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ PATRICIA COTTER
/S/ JAMES JEREMIAH SHEA




                                             4